Citation Nr: 1702689	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-09 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1988 to March 1992 and from February 1993 to July 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Subsequent to the most recent supplemental statement of the case addressing hypertension, issued in August 2015, additional evidence was received.  However, in light of the decision below granting the benefit sought in full, the case need not be remanded for RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c).  

Additionally, the record shows that the Veteran failed to appear for a January 2017 Board video conference hearing.  However, given the favorable decision rendered below, the Board finds that further delay is unnecessary and that the Veteran is not prejudiced by the Board rendering the decision at this time without a hearing.


FINDING OF FACT

The Veteran's hypertension has been aggravated by service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for hypertension, as aggravated by service-connected disabilities, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be established on a secondary basis for disability shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service-connected disability or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he had high blood pressure in service and sought treatment for hypertension in service and after service since about 1995.  See June 2009 Veteran statement; May 2011 notice of disagreement.

While the Veteran's service treatment records (STRs) do not appear to include the Veteran's separation examination from his second period of active duty service, his March 1992 separation examination from his first period of service does not show a diagnosis of hypertension.  However, the Veteran's STRs show that a blood pressure check was warranted, apparently for an increase blood pressure reading.  See STR dated December 14, 1993.

The Veteran was afforded a VA examination in February 2013.  The examiner reported that the Veteran had increased blood pressure several times in service and that he started blood pressure medications in approximately 1998.  The examiner reported a diagnosis of hypertension and provided a negative nexus opinion, reasoning that the Veteran has had normal blood pressure readings interspersed with elevated readings and has had factors that can raise blood pressure or cause hypertension, to include pain/acute illness, obstructive sleep apnea, and weight gain/obesity.

However, the Veteran also submitted a private opinion from H.M., M.D.  Importantly, Dr. H.M. opined that it is at least as likely as not that the Veteran's hypertension is aggravated by his service-connected posttraumatic stress disorder (PTSD) and sinusitis.  Furthermore, Dr. H.M. explained that he has treated the Veteran for hypertension since March 2013 and that he personally reviewed the Veteran's medical records, including his service medical records, and progress notes.

The medical opinions are not conflicting in this case as the VA examiner addressed direct service connection, but the Board notes that the Veteran did not specifically raise the theory of secondary service connection at that point.  However, Dr. H.M., a family and internal medicine physician, provided a positive nexus opinion addressing secondary service connection.  The opinion is persuasive and, when reasonable doubt is resolved in the Veteran's favor, and the Board finds that his hypertension has been aggravated by his service-connected PTSD and sinusitis as the nexus element of the claim is established.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for hypertension on a secondary aggravation basis.

The Board notes that 38 C.F.R. § 3.310(b) contemplates a baseline to assess the severity of a nonservice-connected disability that is aggravated by a service-connected disability.  However, the Board determines that this is more akin to a downstream rating aspect of the claim that should be addressed in the first instance by the RO following implementation of this decision.



ORDER

Service connection for hypertension, as aggravated by service-connected disabilities, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


